Citation Nr: 0610303	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-15 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)), to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disability, other than PTSD.  The veteran filed a notice of 
disagreement in August 2002.  In October 2002, the RO issued 
a statement of the case, and the veteran filed a substantive 
appeal the same month.  

In September 2005, the Board granted the veteran motion to 
have his case advanced on the Board's docket.  That same 
month, the Board remanded the veteran's claim to the RO for 
additional development.  The requested development has been 
completed and the case is ready for appellate consideration.  


FINDING OF FACT

An acquired psychiatric disorder, other than PTSD, currently 
diagnosed as depression and dysthymia, was not present during 
service; a psychosis was not manifested within one year of 
the veteran's discharge from service; and no currently 
present, chronic, acquired psychiatric disorder is otherwise 
etiologically related to service. 

CONCLUSION OF LAW

An acquired psychiatric disability, other than PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.125 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
March and November 2001 September 2005.  In particular, the 
letters informed the veteran that to substantiate his claim 
for service connection for an acquired psychiatric disability 
(other than PTSD), to include depression, he must demonstrate 
that he has a current diagnosis that is related to service 
or, for certain "presumptive conditions," they must have 
been diagnosed within a year of service discharge.  The 
veteran was instructed to submit or identify evidence 
relevant to his claim, to include a statement from a doctor, 
private or VA.  The letters advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  In addition, an October 2002 statement of the 
case and February and December 2005 supplemental statement of 
the cases informed the veteran of the laws and regulations 
pertaining to his claim for service connection for an 
acquired psychiatric disability, (other than PTSD), to 
include depression.  Thus, the discussion contain in the 
letters, as well as the substance of information provided in 
the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim for service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
depression. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the September 2005 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in March 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled" in the March and November 2001 
letters.  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. Vet. App. 
March 3, 2006).  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD), to include depression, service medical 
records, post-service VA and private clinical treatment and 
examination reports, and statements of the veteran have been 
associated with the claims file.  In addition, in September 
2005, the Board remanded the veteran's claim to the RO for 
additional development, to include requesting that the VA 
examiner, who had prepared an April 2004 VA examination 
report, clarify some of her previous conclusions.  The VA 
examiner provided the addendum in October 2002.  The 
appellant has not reported that any other pertinent evidence 
might be available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 
38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for psychoses is one 
year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  



III  Factual Background

The veteran contends that he has a psychiatric disability 
(other than PTSD) that is related to witnessing a plane crash 
while working as an air traffic controller during service. 

Service medical records are entirely negative for any 
subjective complaints or clinical findings referable to an 
acquired psychiatric disability or for any reference to a 
plane crash.   

Post-service VA and private medical reports, dating from 
April 1978 to October 2005, reflect that the first evidence 
of depression was in September and/or December 1984.  In this 
regard, a  June 1985 report, submitted by M. A. S., M.D., 
Medical Director of The Providence Center, noted that the 
veteran had first sought psychiatric treatment around 
Christmas in 1984.  While the examiner noted that the veteran 
was unable to exactly state when his symptoms had their 
onset, he indicated that it was some time prior to December 
1984.  After a mental status examination of the veteran, Dr. 
S. opined that that the veteran suffered from major 
depression, single episode.  Thereafter, in August 1985, the 
veteran was examined by several private physicians for 
purposes of determining his eligibility for disability 
benefits from the Social Security Administration.  A review 
of these reports also reflects that the veteran's depression 
had its onset in either September or December 1985 (see 
reports, submitted by S. D., M.D., R. S., M.D., and J.R., 
M.D., respectively).

A November 1985 report, prepared by S. J. H M.D., reflects 
that he had examined the veteran in October 1985 for the 
purpose of determining the appellant's eligibility for 
disability benefits.  Dr. H. reported that the veteran had 
never received any type of inpatient or outpatient 
psychiatric/psychological care.  During the evaluation, the 
veteran stated that his depressed affect had increased over 
the previous "few years."  Dr. H. noted the veteran's 
history of antisocial behaviors (i.e., assault and tax 
evasion).  In the summary section of the report, Dr. H. 
reported that the veteran had stopped working in December 
1984 due to severe depression.  After a mental status 
examination and a litany of psychological testing of the 
veteran, Dr. H. entered an Axis I diagnosis of major 
depression, single episode with melancholia.  

In an October 1988 report, A. C., M.D., noted that he had 
treated the veteran on one occasion in October 1986.  At that 
time, the veteran gave a history of severe depression, which 
had lasted for two years.  After a mental status examination 
of the appellant, Dr. C.'s impression was endogenous 
depression, major depressive episode, single episode.  
Thereafter, in letters to the RO, dated in August 2001, 
October 2002, July 2003, and February and December 2004, the 
veteran's treating physician in the 1980's and 1990's, J. R., 
M.D., indicated that his treatment records were no longer 
available because he had retired from private practice in 
1997.  A review of the aforementioned reports reflects that 
Dr. R opined, from memory, that he had diagnosed the veteran 
with PTSD and depression due to an incident in service where 
the appellant had failed to avert a mid-air collision in his 
duties as an air traffic controller.   

In April 2002, the RO received a disability award letter from 
the Social Security Administration reflecting that the 
veteran had been awarded disability benefits as a result of 
major depressive disorder; the date of onset was noted to 
have been December 22, 1984.  

Upon evaluation by VA in November 2003, the examiner noted 
that he had reviewed the veteran's entire claims file prior 
to the examination.  The veteran reported the air-traffic 
control incident, but stated that he had never really thought 
about it until he began to have strange dreams, which his 
private examiner, J. R., M.D., indicated was probably related 
to him feeling guilty about the in-service air traffic 
incident.  After a mental status evaluation of the veteran, 
the VA examiner entered an Axis I diagnosis of dysthymia with 
history of major depressive disorder.  The VA examiner opined 
that the veteran had a history of major depressive disorder, 
recurring, and appeared to have a baseline of dysthymia.  The 
VA examiner reiterated the fact that the veteran's notion of 
his having PTSD stemmed from his private psychiatrist's 
interpretation of an unusual recurring dream that the 
appellant had experienced and, prior to that time, he had not 
given the incident very much thought. 

An April 2004 VA examination report reflects that the purpose 
of the examination was to establish service connection for 
PTSD.  (Parenthetically, the Board notes that the veteran is 
not currently seeking entitlement to service connection for 
PTSD).  The VA examiner noted that she had reviewed the 
veteran's claims file, to include both private and VA 
treatment reports.  After an extensive review of the 
veteran's medical reports, to include those of J. R., M.D., 
the VA examiner opined that the appellant clearly had a 
pronounced history of affective depressive-like 
symptomatology, which began in his young adulthood.  After a 
mental status examination, the examiner entered an Axis I 
diagnosis of dysthymic disorder.  

Thereafter, in October 2005, in an addendum to her April 2004 
VA examination report and pursuant to the Board's September 
2005 remand directives, the VA examiner specifically 
concluded that the onset of the veteran's depression was 
December 1984.  The VA examiner further opined that it was 
extremely unlikely that the in-service 1949 military plane 
crash might have been a stressor which would have triggered a 
depressive episode over thirty five years later.  The VA 
examiner bolstered her opinion by stating that depression 
does not include a delay between the onset of the first 
symptoms and an actual diagnosis.  With regards to the 
statement by J. R. M.D., who opined that the veteran's 
depression was due to the in-service plane crash, the VA 
examiner responded that if a diagnosis of PTSD was involved, 
then it would be possible to have a delayed onset, but that 
that is not the case with depression.  (Parenthetically, the 
Board notes that a claim for service connection for PTSD is 
not currently on appeal).  Finally, the VA examiner explained 
that her comment that the veteran had a pronounced history of 
affective depressive-like symptomatology which began during 
his young adulthood, which was made during her April 2004 
evaluation, could not be corroborated; and was based on the 
self-report of the veteran.

IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, other than PTSD, to include 
depression  

In support of the foregoing, the first post-service evidence 
of depression was not until the mid 1980's, almost three 
decades after service discharge, when the veteran was seen by 
several private physicians.  Indeed, a VA examiner opined in 
October 2005, after a review of the entire claims file, which 
include the aforementioned private treatment reports and VA 
examination reports, dated in November 2003 and April 2004, 
correctly noted that the veteran's depression had its onset 
in December 1984.  The conclusion reached by the VA examiner 
in October 2005 appears to be supported by the findings by 
the private physicians throughout the record that the 
veteran's depression began around December 1984.  Thus, there 
is no evidence of psychosis to a compensable degree within a 
year of the veteran's discharge from service in 1952 to 
warrant an award of service connection on a presumptive 
basis.   38 C.F.R. §§ 3.307, 3.309 (2005).

Turning to the claim for service connection for an acquired 
psychiatric disability (other than PTSD), to include 
depression on a direct basis, the Board finds that the 
competent credible evidence of record shows that the 
veteran's current psychiatric disorder, variously diagnosed 
as major depression, was not incurred during or aggravated by 
his military service.  In reaching the foregoing conclusion, 
the Board observes that the veteran's service records do not 
document treatment for depression or a related psychiatric 
disorder, nor do they reference any plane crash.  In 
addition, while statements, submitted by J. R., M.D., the 
veteran's treating physician in the 1980's and 1990's, 
contain opinions that the appellant's depression and PTSD (a 
disability which is not currently on appeal) are related to 
the in-service place accident, they are based from Dr. R's 
memory of his conversations with the veteran, as opposed to a 
contemporaneous interview and evaluation.  
In contrast, a VA examiner opined in October 2005, after a 
review of all the evidence of record, to include the opinions 
of J. R., M.D. and VA examination reports, dated in November 
2003 and April 2004, which were prepared in conjunction with 
an examination of the appellant, specifically concluded that 
it was extremely unlikely that the appellant's in-service 
military plane crash would constitute a stressor which would 
trigger a depressive episode thirty-five years later (i.e., 
1984).  The VA examiner in October 2005 bolstered her opinion 
by stating that depression, in contrast to PTSD, does not 
include a delay between the onset of the first symptoms and 
an actual diagnosis.  

Consequently, in light of the extensive review given by the 
VA examiner in October 2005 of the evidence of record, to 
include all treatment reports of J. R., M.D, combined with 
the fact that she bolstered her opinions with medical 
reasoning and had recently examined the veteran in April 
2004, the Board finds that this examiner's conclusion that 
the veteran's depression is unrelated to the in-service plane 
accident is of greater evidentiary weight than the opinions 
that favor the claim.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability 
(other than PTSD), to include depression. 

Finally, the Board note that the veteran's statements to the 
effect that he currently has depression as result of the in-
service plane crash are of no probative value since, as a lay 
person, such as himself, he is not qualified to render an 
opinion concerning a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for an acquired psychiatric disability, 
other than PTSD, to include depression is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


